FLOYD R. GIBSON, Senior Circuit Judge,
dissenting.
I respectfully dissent because I believe that Lewis has not adequately stated a claim under section 1985(3). She has not shown that the state was involved in or affected by the conspiracy, and according to United Brotherhood of Carpenters & Joiners of America v. Scott, 463 U.S. 825, 103 S.Ct. 3352, 77 L.Ed.2d 1049 (1983), such a showing is necessary where, as here, the right allegedly violated is itself a right protected only against governmental rather than private interference. Id. at 833.
The majority apparently considers Scott to be distinguishable in that Scott involved an alleged violation of First Amendment rights, which are assertable only against governmental interference, while the instant case involves an alleged violation of the privacy right recognized in Roe v. Wade, which, the majority claims, is assert-able against wholly private conduct. I disagree. The privacy right announced in Roe v. Wade is based primarily on the Due Process Clause of the Fourteenth Amendment. See Harris v. McRae, 448 U.S. 297, 312, 100 S.Ct. 2671, 2685, 65 L.Ed.2d 784 (1980); Roe v. Wade, 410 U.S. 113, 153, 93 S.Ct. 705, 726, 35 L.Ed.2d 147 (1973). And, it seems to me well settled and beyond dispute that the Due Process Clause protects individuals only against governmental interference and not against intrusions by private entities. See, e.g., Scott, 463 U.S. at 831-32, 103 S.Ct. at 3357-58 and cases cited therein. Even the language quoted by the majority to describe the Fourteenth Amendment right to privacy indicates that the right is one only against governmental action. See Maj. Op. at 322 (quoting the following language from Thornburgh v. American College of Obstetricians and Gynecologists, 476 U.S. 747, 106 S.Ct. 2169, 2184, 90 L.Ed.2d 779 (1986): “[o]ur cases have long recognized that the Constitution embodies a promise that a certain private sphere of individual liberty will be kept largely beyond the reach of government.’’ (emphasis added)). Accordingly, I am convinced that we are bound by the Supreme Court’s decision in Scott to require a showing of state action in this case because Lewis, like the plaintiffs in Scott who sought to redress First Amendment rights, bases her section 1985(3) claim on a right that is by definition a right protected only against state interference.
Moreover, I am unpersuaded by the majority’s reliance on this court’s decisions in Action v. Gannon, 450 F.2d 1227 (8th Cir.1971) (en banc), and United States v. Bledsoe, 728 F.2d 1094 (8th Cir.), cert. denied, 469 U.S. 838, 105 S.Ct. 136, 83 L.Ed.2d 76 (1984). I do not read Action to hold, as the majority states, “that first amendment rights of freedom of assembly and worship are protected not only against state action but also against private action.” Maj. Op. at 322. Rather, in Action this court held that Congress has the power under the enforcement clause of the Fourteenth Amendment to proscribe private conspiracies that infringe First or Fourteenth Amendment rights and that Congress exercised that power in enacting section 1985(3). It seems to me that the Action court’s consideration of whether Congress has the power to reach private action through the enforcement clause reveals an implicit recognition of the basic principle that First and Fourteenth Amendment rights standing alone are indeed not assert-able against wholly private conduct.
*327Further, I think it clear that Action’s holding that section 1985(3) can be used to redress violations of First or Fourteenth Amendment rights committed by private entities is no longer viable because this reasoning was rejected by the Supreme Court in Scott. And, this court’s decision in United States v. Bledsoe is not to the contrary. The portion of Action that, according to Bledsoe, survived Scott is the portion in which the court in Action held that Congress has the power to proscribe private conduct that infringes on Fourteenth Amendment rights. Bledsoe, 728 F.2d at 1097. I agree that Scott did not disturb that particular aspect of the decision in Action. But whether Congress has such power is not the precise question presented by the instant ease. I recognize that Congress arguably has the power under both the Fourteenth Amendment’s enforcement clause and the Commerce Clause to proscribe private conduct that violates Fourteenth Amendment rights. See Scott, 463 U.S. at 833, 103 S.Ct. at 3358; United States v. Guest, 383 U.S. 745, 762, 86 S.Ct. 1170, 1180, 16 L.Ed.2d 239 (1966) (Clark, J., concurring); id. at 782, 86 S.Ct. at 1190 (Brennan, J., concurring and dissenting). However, I submit that that proposition does not help Warna Lewis in her effort to state a claim under section 1985(3) because that statute is not one in which Congress exercised its power to reach private conduct that infringes on rights otherwise as-sertable only against private conduct. This was made abundantly clear in the following passage in the Supreme Court’s decision in Scott:
Neither is respondents’ position helped by the assertion that even if the Fourteenth Amendment does not provide authority to proscribe exclusively private conspiracies, precisely the same conduct could be proscribed by the Commerce Clause. That is no doubt the case; but § 1985(3) is not such a provision, since it "provides no substantive rights itself” to the class conspired against. Great American Federal Savings & Loan Assn. v. Novotny, 442 U.S. 366, 372 [99 S.Ct. 2345, 2349, 60 L.Ed.2d 957] (1979). The rights, privileges, and immunities that § 1985(3) vindicates must be found elsewhere, and here the right claimed to have been infringed has its source in the First Amendment. Because that Amendment restrains only official conduct, to make out their § 1985(3) case, it was necessary for respondents to prove that the State was somehow involved in or affected by the conspiracy.
Scott, 463 U.S. at 833, 103 S.Ct. at 3358.
This court stated in Bledsoe that Action remained viable authority only for the proposition that Congress can reach certain private conduct under the enforcement clause. Bledsoe, 728 F.2d at 1097. Bledsoe did not state or imply that Action remained viable authority after Scott for the proposition that section 1985(3) can be used to redress private parties’ violations of Fourteenth Amendment rights.1 That proposition was completely discredited in Scott as the Court there made clear that section 1985(3) provides only a remedy for the violations of rights defined elsewhere. The right allegedly infringed in this case, Ms. Lewis’ Fourteenth Amendment right to have an abortion within certain limits, is a right that protects her only against state interference and is thus assertable in a section 1985(3) action only if the state was involved in or affected by the conspiracy.
I believe that the majority opinion in this cases flies in the face of the fundamental principle, evident from the face of the Fourteenth Amendment itself, that the rights provided by that Amendment protect the individual only against state action. Congress can and in some instances has extended Fourteenth Amendment rights to protect against private conduct, but it did not do so in section 1985(3). I would affirm the judgment of the district court on the ground that Lewis has failed to allege state action, a required element of a claim based on the Due Process Clause of the Fourteenth Amendment.
*328I respectfully dissent.
ORDER
Sept. 7, 1990.
Appellees’ petition for rehearing with suggestion for rehearing en banc has been considered by the court and is granted. The opinion and judgment of this court filed on July 10, 1990, are vacated. The Clerk will notify the parties of the time and place of oral argument at a later date.

. Bledsoe did not even involve section 1985(3). In fact, the Bledsoe court distinguished section 1985(3) from the statute it was applying by stating: "The statute at issue in this case [18 U.S.C. § 245] is fundamentally different from section 1985(3) in that [§ 245] itself clearly creates a substantive right ****’’ Bledsoe, 728 F.2d at 1097.